Siebecker, J.
This is an action in equity for the rescission of a deed on the ground that plaintiff at the time he executed the deed was legally incapacitated to make it. The incapacity of plaintiff is found by the.circuit court to have been due to a prolonged debauch from intoxication immediately preceding the day of the sale of his property to the defendant, and that by reason thereof his mind at the time of the sale was so dominated by a consuming thirst for liquor that it did not act normally and that he did not appreciate what he was doing. The significance the court gave to this finding in the light of the evidence presented by the record is shown by the relief awarding rescission of the deed and directing return to the defendant of the consideration he paid plaintiff. Relief in actions of this nature is based on the ground that
“Both minds must meet in such a transaction; and if one is so weak, unsound, and diseased that the party is incapable of understanding the nature and quality of the act to be performed or its consequences, he is incompetent to assent to the terms and conditions of the instrument, whether that state of his mind was produced by mental or physical disease and whether it resulted from ordinary sickness or from accident or from debauchery or from habitual and protracted intemperance.” Johnson v. Harmon, 4 Otto (94 U. S.) 371.
This principle was relied upon in Burnham v. Burnham, 119 Wis. 509, 97 N. W. 176. If the effect of the intoxication deprives the party of memory or judgment or makes *525him incapable of comprehending or appreciating the nature and effect of the act, then equity, upon application of such party, grants relief. Fagan v. Wiley, 49 Oreg. 480, 90 Pac. 910; Drefahl v. Security Sav. Bank, 132 Iowa, 563, 107 N. W. 179; J. I. Case T. M. Co. v. Meyers, 78 Neb. 685, 111 N. W. 602; Swan v. Talbot, 152 Cal. 142, 94 Pac. 238; Moetzel v. Koch, 122 Iowa, 196, 97 N. W. 1079.
When an unconscionable bargain has resulted from conditions due to intoxication and debauchery, equity considers the transaction an imposition on the incompetent party and awards relief. 14 Cyc. 1105. The findings of the trial court present a state of facts showing plaintiff was at the time of this transaction an incompetent as the result of gross intoxication and debauchery, and that the consideration defendant paid plaintiff for'the property conveyed was grossly inadequate. Such a state of facts presents a case for the relief granted by the circuit court, if the evidence sustains the findings.
The defendant contends that the evidence fails to show that plaintiff was intoxicated at- the time he deeded his property to defendant on July 31, 1916. The trial court is explicit in its finding that at the time the transfer was executed plaintiff was not appreciably intoxicated, but that by reason of his gross intoxication for a long period immediately before this day a consuming thirst for liquor so dominated his mind as to render it abnormal and that he was unable to appreciate what he was doing. This in nature and effect shows that plaintiff’s intoxication produced such abnormal condition of mind as to render him incapable of comprehending and appreciating the effect of his act., We have examined the evidence and find that it sustains the trial court’s findings on this issue. The court also found that the consideration of $200 defendant paid p’aintiff for his one-ninth interest in his father’s estate was grossly inadequate in the light of the fact that plaintiff’s interest in the land at the time was worth $1,388. It is manifest that such disparity between value *526and consideration paid shows a grossly inadequate consideration, and the facts support the inference that defendant at the time of purchase fully realized that he was obtaining such a bargain. He acquainted himself with the nature of the property, and no doubt understood what was its actual value before the deal was consummated. But, it is claimed, the value found by the court is not sustained by the evidence. True, plaintiff’s interest is subject to his mother’s dower and homestead rights, the mother being sixty-six years of age at the time of the trial. On the record it cannot be said that the mortgage given by the mother is a lien on the interest acquired by the defendant. Allowing for the mother’s interest, the value of the one-ninth interest in the land is far in excess of the consideration of $200 paid by the defendant, and the transaction is an unconscionable bargain by which plaintiff was deprived of his property.
We are unable to say that the court’s findings on this point are against the clear preponderance of the evidence. The record shows that plaintiff offered to repay the defendant $200 with interest before action was commenced. . It is considered that the record sustains the judgment awarded by the trial court.
By the Court. — The judgment appealed from is affirmed.